NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 29 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

MUSA MOHAMED DARAMY,                             No. 10-70835

               Petitioner,                       Agency No. A078-667-911

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Musa Mohamed Daramy, a native and citizen of Sierra Leone, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition for

review.

      Daramy contends rebels targeted him and his family because of his ethnicity

and political opinion. Substantial evidence supports the agency’s determination

that Daramy failed to establish past persecution or a well-founded fear of future

persecution on account of a protected ground. See Sangha v. INS, 103 F.3d 1482,

1490-91 (9th Cir. 1997); INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992) (to

obtain reversal, petitioner must show “the evidence not only supports that

conclusion, but compels it”) (emphasis in original). In the absence of past

persecution, Daramy’s humanitarian asylum claim necessarily fails. See 8 C.F.R. §

1208.13(b)(1)(iii). Further, we lack jurisdiction to consider Daramy’s pattern and

practice of persecution contention because he failed to raise it to the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). Thus, Daramy’s asylum

and withholding of removal claims fail. See Molina-Morales v. INS, 237 F.3d

1048, 1052 (9th Cir. 2001).




                                          2                                     10-70835
      Finally, Daramy does not challenge the agency’s denial of his CAT claim.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed waived).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                  10-70835